DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 9, and 19 have been amended. Claims 3, 5, 11, 13, and 17-18 have been cancelled. Claims 1-2, 4, 6-10, 12, 14-16, and 19 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 02/15/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 6-10, 12, 14-16, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Lee (US 10986358 B2)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 10986358 B2)
Regarding claim 1, Lee teaches a method for decoding a video, the method comprising: 
generating a merge candidate list of a current block including at least one merge candidate (a merge candidate list including the spatial merge candidate and the temporal merge candidate may be generated 51030 [Col 18 lines 37-43].); 
determining motion information of the current block by using the merge candidate list (Motion information of the current block may be set to be the same as motion information of the merge candidate specified by the merge candidate index S1050. [Col 18: lines 47-57]); 
generating a plurality of temporary prediction blocks based on the motion information of the current block (obtaining the prediction block may comprise obtaining a first prediction block based on a first reference picture of the current block, and obtaining a second prediction block based on a second reference picture of the current block [Col 2 Lines 53-58]. Examiner’s note: the first and second prediction blocks are generated prior to the final prediction block and are therefore interpreted to be temporary); 
(the final prediction block of the current block may be obtained based on the weighted sum of the plurality of the prediction blocks generated based on the plurality of the reference pictures [Col 21: Lines 45-50]. In Equation 3, p may denote the predicted sample encoded/decoded by the intra prediction or the inter prediction. 1 denotes the illumination compensation weight, and f denotes the offset. p' may denote a weighted prediction sample to which the illumination compensation is applied [Col 27 lines 35-50].); 
generating a residual block of the current block by inverse-transform and inverse- quantization (The residual value generated by the inverse quantization module 140 and the inverse transform module 145 [Col 8: lines 44-53]); and 
generating a reconstructing block of the current block based on the prediction block and the residual block (The residual value generated by the inverse quantization module 140 and the inverse transform module 145 may be combined with the prediction unit predicted by a motion estimation module, a motion compensation module, and the intra prediction module of the prediction modules 120 and 125 such that a reconstructed block can be generated [Col 8: lines 44-53]),
wherein the weighting factor is derived by index information for specifying a weight factor applied to the current block among weight factors included in a predefined weighting factor set (the weighted prediction parameter of the current block may be determined based on at least one of information indicating a value of the weighted prediction parameter, index information specifying one of candidate weighted prediction parameters, or set index information specifying one of weighted prediction parameter sets. [Col 25 lines 1-8]), and 
wherein the index information is obtained from a bitstream only when the size of the current block is greater than or equal to a predefined value (wherein if a size of the current block satisfies a pre-defined condition, a first weight applied to the first prediction block and a second weight applied to the second prediction block are determined to be the same, wherein if the size of the current block does not satisfy the pre-defined condition, the first weight and the second weight are determined based on index information specifying one among a plurality of weight candidates,[claim 1]).

Regarding claim 4, Lee teaches the method of claim 1, wherein the index information is derived from index information of neighboring blocks of the current block  (when the spatial merge candidate is selected by the merge candidate index, the motion information of the current block may be set to be the same as the motion information of the spatial neighboring block [Col 18 lines 47-57].).

Regarding claim 6, Lee teaches the method of claim 1, wherein the predefined weighting factor set comprises a positive weighting factor and a negative weighting factor (Table 1 Col 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of RAUT  (US 20210195185 A1).

Lee teaches the method of claim 1, wherein the merge candidate list includes at least one of a spatial merge candidate derived from a spatial neighbor block of the current block and a temporal merge candidate derived from a collocated block of the current block (a spatial merge candidate may be derived from a spatial neighboring block of the current block S1010; A temporal merge candidate may be derived from a temporal neighboring block of the current block 51020. The temporal neighboring block may mean a block included in a collocated picture. [Col 18 lines 1-15]). Lee does not teach the following limitations, however, in an analogous art, RAUT wherein the temporal merge candidate is derived from a sub-block of the collocated block of the current block (The temporal blocks or sub-blocks 206a derived from the reference frame 200a corresponding to the spatially unavailable blocks or sub-blocks 206b for the current spatial block 208b at the boundary 204b are used to fetch new temporal merge candidates (i.e., the temporal motion information predictor candidate)). [0055])
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of RAUT and apply them to Lee. One would be motivated as such as a smaller number of bits is required to encode the temporal motion information (RAUT: [0036]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lin (US 20150085932 A1).
Regarding claim 7, Lee teaches the method of claim 1. Lee does not teach the following limitations, however, in an analogous art, Lin teaches the merge candidate list is shared in blocks that are smaller than a predetermined block in size or are deeper than the predetermined block in depth (The order can also be adapted to the depth information of the current block and the block pointed to by the inter-view MVP. For example, order 4 is used if the depth difference of the current block and the block pointed to by inter-view MVP is smaller than a certain threshold [0074].). 
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teachings of Lin and apply them to Lee. One would be motivated as such as to reduce the required storage space of the transmission bandwidth. (Lin: [0004]).

Regarding claim 8, Lee teaches the method of claim 1. Lee does not teach the following limitations, however, in an analogous art, Lin teaches when the current block is smaller than a predetermined block in size or is deeper than the predetermined block in depth, the mergeAttorney Docket No.: 022128.0061 Application No.: 16/301,318candidate list is generated based on a higher block of the current block, the higher block being equal to the predetermined block in size or in depth (The order can also be adapted to the depth information of the current block and the block pointed to by the inter-view MVP. For example, order 4 is used if the depth difference of the current block and the block pointed to by inter-view MVP is smaller than a certain threshold. Otherwise, order 6 is used [0074].). 
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teachings of Lin and apply them to Lee. One would be motivated as such as to reduce the required storage space of the transmission bandwidth. (Lin: [0004]).

Regarding claims 9-10, 12, 14-16, the encoding method of claims 9-10, 12, 14-16 is rejected under the same arts and evidence used to reject the decoding method of claims 1-2, 4, 6-8. Lee further teaches the corresponding encoder (Lee: [abstract])

Regarding claim 19, the non-transitory computer readable medium of claim 19 is rejected under the same arts and evidence used to reject the decoding method of claims 1-2, 4, 6-8. Lee further teaches the non-transitory computer readable medium (Lee: [claim 5])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486